Motion for Rehearing Granted, Memorandum Opinion filed March 11, 2014,
Withdrawn, Appeal                        Reinstated, and Order filed
March 27, 2014




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-13-01025-CV
                                 ____________

                        JOE HENDERSON, Appellant

                                      V.

                    THE CITY OF HOUSTON, Appellee


                  On Appeal from the 269th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2010-19546

                                   ORDER

      On March 11, 2014, this court issued an opinion dismissing this appeal for
want of prosecution. On, March 14, 2014, appellant filed a motion for rehearing
and his brief. The motion for rehearing is GRANTED.

      This court’s opinion filed March 11, 2014, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
PER CURIAM